Notice of Allowance
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO AMENDMENT
This Notice of Allowance is responsive to the Amendment and Response to Final Office Action filed under 37 C.F.R. § 1.116 on February 28, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 8, and 15 are now amended.
Claims 1–21 are pending in the application. 
Claims 1–21 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The claimed invention is a novel and nonobvious method and system for integrating the in-game chat messages of players of a live-streamed video game together with messages entered by viewers who are spectating the game from a content platform and content platform interface that is “different from” the video game’s platform and interface.
In the Final Office Action dated December 29, 2021, the Office rejected the claims as obvious over U.S. Patent Application Publication No. 2013/0288799 A1 (“Harris”) in view of U.S. Patent No. 8,821,297 (“Nagata”). Accordingly, in order to comply with the nonobviousness requirement of the Patent Act, the Applicant narrowed the scope of all of the claims to require, in the content platform interface, “a first portion with a media player to present the stream of the video game to a respective viewer of the plurality of viewers, and a second portion to present the plurality of viewer messages including one or more viewer messages entered by the respective viewer via the content platform interface on a respective viewer device while the respective viewer watches the stream of the video game in the first portion of the content platform interface.”
The Examiner agrees that Harris does not teach a content platform interface comprising the claimed second portion for the same reasons given by the Applicant on page 11 of the Response. That being said, the Examiner does not agree with the Applicant’s remarks on page 12 of the Response asserting the same arguments for the Nagata reference. All of the Applicant’s arguments regarding Nagata are based on the incorrect premise that “Nagata merely teaches displaying comments of participants and spectators,” and “has no mention of providing a user interface that allows spectators to enter messages while watching a game, and a separate user interface that allows participants to enter messages while playing the game and, in addition, to view messages of both participants and spectators.” (Response 12). This argument appears to be based on the Applicant’s misunderstanding that Nagata’s “fourth screen display example 240” (FIG. 7) is only provided to the game participants. After all, FIG. 7 illustrates fourth screen display example 240 as it is shown on the terminal user AAAAAA, who is indeed a game participant. 
However, Nagata also explicitly discloses such an interface for the spectators, because Nagata explicitly teaches that fourth screen display example 240 “is displayed on the user interface 56 of the user terminal of the game spectator, not only the game participants.” Nagata col. 12 ll. 35–37 (emphasis added). Nagata later confirms this in FIG. 9, where we see server device 10 transmitting the integrated game and chat interface both to the participants in steps S12 and S14, but also to the spectator at step S16. See Nagata col. 12 ll. 56–61. Since both the participants and the spectators get a user interface that displays the game, the ongoing chat, and a place to actually enter the chat messages (chat control column 320), each and every element of the claimed invention can be found in one or the other of the two references. 
See MPEP § 2145.
Here, the Examiner observes that, for the same reason that Nagata teaches each of the amended limitations, applying Nagata to Harris also involves an impermissible level of hindsight for reaching a conclusion of obviousness. Specifically, Nagata’s teaching that fourth screen display example 240 “is displayed on the user interface 56 of the user terminal of the game spectator, not only the game participants” (Nagata col. 12 ll. 35–37) directly contradicts two important limitations of the claimed invention: “the content platform is different from the event platform,” and “the content platform interface is a non-native interface with respect to the event platform.” Nagata’s approach explicitly calls for everyone—both the spectators and the players—to communicate with one another using the same in-game user interface to send messages to the same event platform (i.e., server device 10 in FIG. 9).  
Harris remedies this deficiency, but modifying Harris with Nagata would have either changed the principle of operation of the primary reference, rendered either reference inoperable for its intended purpose, or involved improper reliance on the hindsight of the invention. Neither reference ever contemplated the chat messages being received from two different platforms—i.e., the content platform and the event platform—while the video game event is live, and it is unclear why a skilled artisan would piece together the necessary elements from each reference to get to the claimed invention. Nor has the Examiner’s search uncovered such a reference (or obvious combination of references). Since this is the very point of the claimed invention, cherry-picking this specific combination of elements from the two references requires too much hindsight to justify a rejection under 35 U.S.C. § 103.

For these reasons, the Examiner finds that the present application complies with all of the requirements for patentability, and therefore, is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176